      Case 4:19-cv-01934 Document 34 Filed on 11/21/19 in TXSD Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                                                   §
FREEDOM FROM RELIGION                              §
FOUNDATION, INC., and JOHN ROE,                    §
                                                   §
               Plaintiffs,                         §
                                                   §
       v.                                          §       CIVIL ACTION NO. 4:19-cv-1934
                                                   §
JUDGE WAYNE MACK, in his personal
                                                   §
capacity and in his official capacity on behalf
                                                   §
of the State of Texas,
                                                   §
               Defendant.

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the following attorney hereby enters his appearance in this

matter as additional counsel of record for Defendant Judge Wayne Mack in his individual capacity,

and consents to electronic service of all papers in this action.



                                    Bennett Rawicki
                                      Texas State Bar No. 24083708
                                      S.D. Tex. Bar No. 3471399
                                    GIBSON, DUNN & CRUTCHER, LLP
                                    2001 Ross Avenue, Suite 2100
                                    Dallas, Texas 75201
                                    Telephone: (214) 698-3322
                                    Facsimile: (214) 571-2900
                                    brawicki@gibsondunn.com
     Case 4:19-cv-01934 Document 34 Filed on 11/21/19 in TXSD Page 2 of 3



Dated: November 21, 2019                Respectfully submitted,


                                        /s/ Bennett Rawicki
Michael D. Berry                        Allyson N. Ho
  Texas Bar No. 24085835                   Attorney-in-Charge
  S.D. Tex. Bar No. 2412537                Texas Bar No. 24033667
Hiram S. Sasser III                        S.D. Tex. Bar No. 1024306
  Texas Bar No. 24039157                Bradley G. Hubbard
  S.D. Tex. Bar No. 632649                 Texas State Bar No. 24094710
FIRST LIBERTY INSTITUTE                    S.D. Tex. Bar No. 3450976
2001 West Plano Parkway, Suite 1600     Bennett Rawicki
Plano, Texas 75075                         Texas State Bar No. 24083708
Telephone: (972) 941-4444                  S.D. Tex. Bar No. 3471399
Facsimile: (972) 423-6162               GIBSON, DUNN & CRUTCHER, LLP
mberry@firstliberty.org                 2001 Ross Avenue, Suite 2100
hsasser@firstliberty.org                Dallas, Texas 75201
                                        Telephone: (214) 698-3100
                                        Facsimile: (214) 571-2900
                                        aho@gibsondunn.com
                                        bhubbard@gibsondunn.com

                                        John S. Ehrett (admitted pro hac vice)
                                           Virginia Bar No. 93486
                                        GIBSON, DUNN & CRUTCHER, LLP
                                        1050 Connecticut Avenue, NW
                                        Washington, DC 20036
                                        Telephone: (202) 955-8500
                                        Facsimile: (202) 467-0539
                                        jehrett@gibsondunn.com



                      COUNSEL FOR DEFENDANT JUDGE WAYNE MACK
                               IN HIS INDIVIDUAL CAPACITY




                                           2
     Case 4:19-cv-01934 Document 34 Filed on 11/21/19 in TXSD Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I certify that, on November 21, 2019, a true and correct copy of this Notice of Appearance

was served by ECF on all counsel of record.



                                              /s/ Bennett Rawicki
                                              Bennett Rawicki




                                                 3
